Case: 20-50466      Document: 00515780920          Page: 1     Date Filed: 03/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            March 15, 2021
                                   No. 20-50466                              Lyle W. Cayce
                                 Summary Calendar                                 Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Rodolfo Hernandez-Villanueva,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:18-CR-61-2


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Rodolfo Hernandez-Villanueva was convicted of conspiracy to
   distribute and possess with intent to distribute cocaine, in violation of
   21 U.S.C. § 846 and 21 U.S.C. § 841(a)(1) and (b)(1)(B); possession with
   intent to distribute cocaine and aiding and abetting, in violation of § 841(a)(1)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50466      Document: 00515780920          Page: 2    Date Filed: 03/15/2021




                                    No. 20-50466


   and (b)(1)(B) and 18 U.S.C. § 2; and possession of firearms in furtherance of
   a drug-trafficking crime and aiding and abetting, in violation of 18 U.S.C.
   §§ 924(c)(1)(a)(i) and 2. He raises one claim on appeal: that his trial counsel
   rendered ineffective assistance in failing to challenge properly the
   Government’s use at trial of an English-language transcription of certain
   recorded statements made in Spanish.
          In most instances, the record is insufficiently developed to permit a
   fair evaluation of claims of ineffective assistance of counsel on direct appeal.
   See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014); United States v.
   Aguilar, 503 F.3d 431, 436 (5th Cir. 2007). Such is the case here. Hernandez-
   Villanueva did not raise his claim in the district court, and we are unable to
   assess it on the record before us. We therefore decline to consider the claim,
   without prejudice to collateral review. See Isgar, 739 F.3d at 841; United
   States v. Gulley, 526 F.3d 809, 821 (5th Cir. 2008).
          AFFIRMED.




                                          2